Case 1:18-cr-00123-DMT Document 174 Filed 10/27/20 Page 1 of 2

(ev 213)
UNITED STATES DISTRICT COURT
for
DISTRICT OF NORTH DAKOTA
Report on Offender under Supervision
Name of Offender: James Russell Windy Boy Case Number: 0868 1:18CR00123

Name of Sentencing Judicial Officer: The Honorable Daniel L. Hovland, U.S. District Court Judge

Date of Original Sentence: September 16, 2019

Original Offense: Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone
Original Sentence: 12 months and 1 day imprisonment; 3 years supervised release
Type of Supervision: TSR Date Supervision Commenced: 6/12/2020

 

NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:
Violation Number Nature of Noncompliance

1) On July 06, 2020, the defendant tested positive for fentanyl and ethyl
glucuronide and admitted to its use. This is in violation of his special condition
number one (1) which states he shall totally abstain from the use of aleohol and
illegal drugs.

2) On August 20, 2020, the defendant tested positive for fentanyl and admitted to
its use. This is in violation of his special condition number one (1) which states
he shall totally abstain from the use of alcohol and illegal drugs.

3) On October 13, 2020, the defendant provided a drug screen that tested positive
for fentanyl. This was confirmed by Alere Toxicology on October 18, 2020. This
is in violation of his special condition number one (1) which states he shall
totally abstain from the use of alcohol and illegal drugs.

U.S. Probation Officer Action: James Russell Windy Boy will report to a residential re-entry center (Centre
Inc) on October 28, 2020, to obtain substance abuse evaluation and follow through with recommendations.
No court action recommended at this time.
Case 1:18-cr-00123-DMT Document 174 Filed 10/27/20 Page 2 of 2

PROB 12A
(Rev. 2/13)

Windy Boy, James
0868 1:18CRO0123

Respectfully submitted,

/s/ Travis J. Dienslake
U.S. Probation Officer Assistant

Date: October 27, 2020
A sooroved oe = cb AN

O Submit a Request for Modifying the Condition or Term iP
a) Submit a Request for Warrant or Summons
O Other

   

 

Signature of Judicial Officer

27 Och- ww 20

 

Date
